Title: From Thomas Jefferson to Nicolas & Jacob van Staphorst, 17 August 1789
From: Jefferson, Thomas
To: Nicolas & Jacob van Staphorst



Gentlemen
Paris Aug. 17. 1789

The legislature of South Carolina, desirous of doing justice to their foreign creditors, have lately passed an act appropriating certain funds to the paiment of the interest and principal due to them. The benefit of the act extends to all who shall be willing to accede to the conditions of it; and the proof of that accession is to be their exchanging the bonds they possess for the certificate prescribed by the act. Distance and the perils of the sea having rendered necessary the agency of some person in Europe, intermediate between the state and their creditors, who might, for the  state, receive their antient obligation from the creditor, and give in exchange a receipt equally obligatory on the state, they have been pleased to desire me to perform that office. It becomes therefore my duty to inform your house, as creditors, that if you think proper to deliver to me the obligations whereon rests the debt of the State of South Carolina to your house I am ready to give you in exchange for the same such a receipt as will be equally obligatory on the state and will entitle you to participate of the benefits of the act. I inclose you an authentic copy of the proceedings of the legislature and Executive of South Carolina on this subject, and have the honor to be with great esteem Gentlemen Your most obedt. humble servt,

Th: Jefferson

